DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/US18/59908, which claims benefit of U.S. Provisional Application 62/583,462, filed November 8, 2017. 

Election/Restrictions
2.	Applicant’s election without traverse of Group II, claims 13-17, in the reply filed on August 8, 2022 is acknowledged.  Claims 1 and 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  In addition, claims 24-33 are newly added and are encompassed by the elected invention, and therefore claims 13-17 and 24-33 will be examined on the merits.  Claims 2-12 have been canceled.  It is also noted that claims 13, 14, 16 and 17 are currently amended. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 13-17 and 24-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 13 recites the limitations “wherein the template strand comprises: an identifier sequence, a first capture label attached to the template strand via a first cut site template, and a second capture label attached to the template strand via a second cut site template”, “extending the elongation strand to at least partially duplicate the identifier sequence to form a second intermediate duplex adapter product comprising a first cut site between the identifier sequence and the first capture label”, and “cutting the second intermediate duplex adapter product at the second cut site to form a third intermediate duplex adapter product and a first cleaved by-product comprising the first capture label”.  It is not clear how cutting the second intermediate duplex adapter product at the second cut site can form the third intermediate duplex adapter product and a first cleaved by-product comprising the first capture label, as the second cut site is described above as attaching the second capture label to the template strand rather than the first capture label.  Based on the extending step of the elongation strand, it appears that the first capture label is attached at the 5’ end of the template strand as also recited in dependent claim 14, and thus the second capture label would be located at the 3’ end of the template strand, and therefore cutting of the second cut site would remove the second capture label from the duplex adapter rather than the first capture label (also see Figure 6 of the drawings, as this figure most closely aligns with the invention as currently claimed). 

Subject Matter Free of the Prior Art
5.	Claims 13-17 and 24-33 are free of the prior art, as no specific prior art references were identified that teach or suggest a method for preparing a duplex adapter as currently claimed.  The closest prior art of Schmitt et al. (U.S. Patent Pub. No. 2015/0044687, cited on IDS of 08/08/2022) teaches methods and adapter molecules for use in sequencing a double-stranded target nucleic acid molecule, wherein the adapter molecule includes a single molecule identifier (SMI) sequence comprising a degenerate or semi-degenerate DNA sequence, and wherein the adapter molecule is designed to be able to be ligated to the double-stranded target nucleic acid molecule (see paragraphs 9 and 10).  Schmitt further teaches preparation of the SMI adapters wherein two partially complementary oligonucleotides are annealed to each other, wherein one of the oligonucleotides serves as a template strand and comprises a single-stranded 12 nucleotide random sequence such as a first random degenerate nucleotide n-mer sequence, followed by a single-stranded fixed reference sequence that is 4 nucleotides in length, wherein the other hybridized oligonucleotide serves as a primer and is extended with Klenow exo- DNA polymerase to convert the molecule to a double-stranded adapter molecule (see paragraphs 13, 127 and 131 and Figure 2).  In addition, Schmitt teaches that the double-stranded adapter also comprises standard sequences at a Y-shaped end of the adapter required for the Illumina HiSeq sequencing system, and also teaches that the final adapter product is purified by ethanol precipitation, followed by treatment with Klenow exo- DNA polymerase add a single-nucleotide A-overhang to the blunt-ended fragments, followed by a second ethanol precipitation (paragraph 131).  However, Schmitt is silent with regards to preparing an SMI-containing adapter wherein the starting template strand comprising the identifier sequence also comprises first and second capture labels attached to the template strand via first and second cut sites, wherein a first cleaved by-product is formed when a second intermediate duplex adapter is generated following extension of the elongation strand that is annealed to the template strand, and then cut at the cut site located between the first capture label and the identifier sequence.  In addition, Schmitt does not teach removing undesired products comprising the first capture label, and then cutting at the second cut site to form the duplex adapter and a second cleaved by-product comprising the second capture label. 
Also of particular interest to the currently claimed invention are the references of Xie et al. (U.S. Patent Pub. No. 2014/0155274, cited on IDS of 08/08/2022) and Li et al. (U.S. Patent Pub. No. 2003/0165923, cited on IDS of 08/08/2022).  Xie teaches methods for identifying target molecules in a sample, such as those from a single cell, using unique barcode sequences wherein a nucleic acid molecule is tagged with its own unique barcode sequence, or a combination of two or more barcode sequences providing a unique total barcode sequence for that particular nucleic acid molecule in the sample, wherein every nucleic acid molecule in the sample has its own unique barcode, and following amplification and sequencing, the number of different or unique barcode sequences identified equates to the number of original nucleic acid molecules in the sample (see paragraph 7).  Xie further teaches the use of Y-shaped adapters to barcode individual molecules in a sample, wherein the adapters comprise barcode tags in a double-stranded region of the adapter and single-stranded arms that are used in the Illumina sequencing platform (see paragraph 138 and Figure 10B).  The two strands of each barcoded adapter were designed and synthesized (see paragraphs 197 and 198), and following phosphorylation of the 5’ end of one of the strands, the strands were combined, and the mixture heated and cooled to anneal the two strands, and finally, a pool of all annealed adapters were mixed (paragraph 199).  Thus, the preparation of the sequencing adapters is distinct from that of the currently claimed invention, as Xie does not teach a primer extension step on a template strand to generate an extension product that comprises the duplex sequencing adapter comprising an identifier sequence, but instead teaches annealing two oligonucleotide strands that each comprise complementary copies of a barcode sequence to form the duplex adapter (compare Figure 10B of Xie with Figure 2 of the drawings of the instant application, which shows the making of a duplex adapter by a primer extension reaction across a randomized sequence to generate the duplex adapter, as well as the use of capture labels for purification of the duplex adapter molecules).  Li teaches methods of identifying genetic markers and for determining methylation patterns using restriction endonucleases having degenerate recognition or cleavage sequences, coupled with selective ligation of the digested DNA with perfectly matching adapter sequences to fractionate DNA fragments into subpools of various size (see Abstract and paragraph 13).  Li further teaches methods for designing and preparing adapters, and like Xie above, teaches that two oligonucleotides are synthesized and annealed to form the double-stranded adapters (see paragraph 101-117), but does not teach methods of generating double-stranded adapters by primer extension. 
	Another reference of particular interest to the to the currently claimed invention is the reference of Hunkapiller et al. (U.S. Patent No. 6,258,539, cited on IDS of 10/13/2020).  Hunkapiller teaches methods and compositions for simultaneously analyzing multiple different polynucleotides comprising multiple diverse polynucleotide sequences, wherein cDNA is first prepared from an RNA preparation of interest, and is immobilized at the end corresponding to the polyA tail, such as with a biotinylated polyT primer (see column 16, lines 29-41 and Figure 3).  The immobilized cDNA is then digested with a first restriction endonuclease to release unbound restriction fragments, and a first adapter is ligated to the cDNA termini produced by the first digestion, wherein the immobilized cDNA is then digested with a second and different restriction endonuclease, and a second adapter is ligated to the end digested by the second enzyme to generate the final adapter-modified fragment (column 16, lines 41-60).  While the methods of Hunkapiller make use of adapters that are ligated to sites generated by a restriction endonuclease, and which may restore the restriction endonuclease site, the adapters themselves do not comprise restriction endonuclease or other types of cut sites, and also do not comprise first and second capture labels attached to a template strand via first and second cut sites as currently claimed, as the biotin capture label taught by Hunkapiller is attached to a polyT primer (see Figure 3).  Furthermore, Hunkapiller is silent with regards to methods for preparing double-stranded adapters that comprises a primer extension step to generate a double-stranded adapter that also comprises an identifier sequence, and using the cut sites to cleave by-products containing the capture labels, as currently claimed. 

Conclusion

6.	Claims 13-17 and 24-33 are rejected under 35 U.S.C. 112(b) as being indefinite, as discussed above.  However, claims 13-17 and 24-33 are free of the prior art, as also discussed above.


Correspondence

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637